Title: John C. Carter to Thomas Jefferson, 12 September 1814
From: Carter, John C.
To: Jefferson, Thomas


          Sir  Nelson County 12 Sept 1814
          I receivd your letter of the 21st Augt respecting the land which I sold to Col Monroe, It is true that the benefit of the sale was for myself & the sale also made by me. but the right was in  my Brother Champe, who transferd it to Col Monroe. I am sorry that it is not in my power to through any light on the subject. as not being present at the Survey, nor never having any particular knowledge of the, boundarys.
          With Esteem Yr Most Ob StJohn C. Carter
        